EXHIBIT 10.2
AMENDMENT TO
CONFIDENTIAL SETTLEMENT AGREEMENT
AND RELEASE
This Amendment to the Confidential Settlement Agreement and Release
(“Amendment”) is entered into on July 10, 2008, being the last day on which all
parties sign this Amendment (the “Effective Date”), by and between Verizon
Federal Inc. (“Verizon”); and Government Telecommunications, Inc. (“GTI”) and
GTI’s parent company, Digital Angel Corporation (“DAC”); collectively referred
to here as the “Parties.”
WHEREAS, Verizon, GTI and DAC are parties to a certain Confidential Settlement
Agreement and Release effective as of December 19, 2007 (the “Agreement”);
WHEREAS, the parties wish to amend the Agreement because GTI and DAC represent
that GTI’s parent, Computer Equity Corporation (“CEC”) is being acquired by
Sterling Hallmark, Inc..
NOW, THEREFORE, in consideration of the respective promises set forth here, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Parties hereby agree as follows.
A. This Amendment shall have no effect if the anticipated acquisition of GTI’s
parent company, CEC, by Sterling Hallmark, Inc. does not occur.
B. Sections 1.1-1.6 of the Agreement are hereby deleted in their entirety and
replaced with the following:

  1.1.  
The payment of One Million Dollars ($1,000,000) by GTI to Verizon on or before
January 15, 2008, has been made.

  1.2.  
On or before the closing date of the Stock Purchase Agreement by and between DAC
and Sterling Hallmark, Inc. (the “Closing Date”), GTI shall pay to Verizon the
sum of One Million Five Hundred Thousand Dollars ($1,500,000.00) by wire
transfer into M&T Bank, 1 M&T Plaza, Buffalo, NY 14203, Account 18199708,
Routing Number 22000046, and shall simultaneously telecopy proof of that wire
transfer to Verizon as provided in Section 5.12 of the Agreement.

  1.3.  
GTI shall pay to Verizon, by execution and delivery of a promissory note, the
original principal amount of Two Hundred Fifty Thousand Dollars ($250,000.00),
payable on or before ninety (90) days after the Closing Date, in one
(1) installment together with interest at five percent (5%) per annum and
otherwise in the form of Attachment A hereto.

 

 



--------------------------------------------------------------------------------



 



  1.4.  
GTI shall pay to Verizon, by execution and delivery of a promissory note, the
original principal amount of Seven Hundred Fifty Thousand Dollars ($750,000.00),
payable on or before one hundred eighty (180) days after the Closing Date, in
one (1) installment together with interest at five percent (5%) per annum and
otherwise in the form of Attachment B hereto.

  1.5.  
The settlement shall finally settle and resolve all claims asserted, or which
could have been asserted, by Verizon, GTI, and DAC in the Lawsuit as of the date
of this Agreement, including, but not limited to, legal expenses.

C. Attachment B (the “Guaranty”) to the Agreement executed by DAC on
December 19, 2007, is hereby rescinded, and the Guaranty is hereby released and
terminated and shall be of no further force and effect.
D. The promissory note executed by GTI in favor of Verizon for the sum of Four
Million Dollars ($4,000,000.00) is hereby canceled and shall be returned by
Verizon to GTI immediately upon receipt of the payment required by Section 1.2
of this Amendment.
E. Sections 3.0, 3.1 and 3.2 of the Agreement are hereby deleted in their
entirety. Attachment A to the Agreement executed by GTI on December 19, 2007 is
hereby rescinded and shall have no further force or effect.
F. The miscellaneous terms and conditions of Section 5.0 of the Agreement shall
each be applicable to this Amendment as of the Effective Date.
G. The terms of the Agreement remain in force except as modified by this
Amendment.
[Remainder of page intentionally left blank. Signature page follows.]

 

 



--------------------------------------------------------------------------------



 



IN WITNESS THEREOF, the Parties have fully executed this Amendment as of the
date of the last signature below.

     
Government Telecommunications, Inc.
  Verizon Federal Inc.
 
   
/s/ Stephen K. Wood
  /s/ Mary Coyne
 
   
Signature
  Signature
 
   
Stephen K. Wood
  Mary Coyne
 
   
Printed Name
  Printed Name
 
   
President
  Associate General Counsel
 
   
Title
  Litigation
 
   
 
  Title
 
   
July 10, 2008
  June 30, 2008
 
   
Date
  Date
 
   
Digital Angel Corporation
   
 
   
/s/ Lorraine M. Breece
 
Signature
     
 
   
Lorraine M. Breece
 
Printed Name
     
 
   
Senior Vice President and Chief Financial Officer
 
Title
     
 
   
July 10, 2008
 
Date
     

 

 